IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES BEAL,                   : No. 168 MM 2014
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Respondent       :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.